  Case 2:20-cv-03118-RGK-E Document 93 Filed 09/13/21 Page 1 of 1 Page ID #:881


                                                                                  JS-6
 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   SONGHAI SMITH, individually,                     CASE NO. CV20-03118-RGK (Ex)
                                                      Hon. R. Gary Klausner, Ctrm. 850,8th Fl., Roybal
12                Plaintiff,                          Mag. Charles F. Eick, Ctrm. 750, 7th Fl.,
                                                      Roybal
13          v.
14
     CITY AND COUNTY OF LOS
15   ANGELES, a municipal entity;                     ORDER ON JOINT
     OFFICER MANNING #41770, in                       STIPULATION TO DISMISS
16   his/her individual and official capacity;
17
                  Defendants.
18
19
20         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
21         The Court having considered the parties’ stipulation, and good cause appearing
22 therefore, GRANTS the joint stipulation to dismiss with prejudice the above-captioned
23 matter in its entirety pursuant to Fed. R. Civ. Proc. 41(a)(1).
24         IT IS SO ORDERED.
25
          September 13, 2021
26 DATED: _________                    ________________________________
                                       HONORABLE R. GARY KLAUSNER
27                                     UNITED STATES DISTRICT COURT JUDGE
28

                                                  1
